IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0100
                              Filed February 7, 2018


VINCENT N. MUMMAU,
     Plaintiff-Appellant,

vs.

ESTATE OF BEVERLY KRAUS and
MICHAEL J. TSCHIRIGI, Clayton County Sheriff,
     Defendants-Appellees.
______________________________________________________________

       Appeal from the Iowa District Court for Clayton County, David P. Odekirk,

Judge.



       Plaintiff appeals the district court’s decision granting summary judgment to

defendants on his petition to set aside a sheriff’s sale. AFFIRMED.



       Matthew M. Sahag of Dickey & Campbell Law Firm, P.L.C., Des Moines,

for appellant.

       Mark A. Roeder of Roeder Law Office, Manchester, and Robert G. Tully

and Benjamin G. Arato of Law Offices of Rob Tully, P.C., West Des Moines, for

appellee Estate.

       Les V. Reddick of Kane, Norby & Reddick, P.C., Dubuque, for appellee

Sheriff.



       Considered by Vogel, P.J., Bower, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                       2


BOWER, Judge.

      Vincent Mummau appeals the district court’s decision granting summary

judgment to defendants on his petition to set aside a sheriff’s sale of farmland.

We find no error in the district court’s conclusion Mummau had an equitable

interest in the farmland, which was subject to a judgment lien. Also, we find no

error in the district court’s conclusion Mummau’s claims concerning the adequacy

of the sale price were moot, as the one-year statutory redemption period had

expired. We affirm the district court decision granting summary judgment.

      I.     Background Facts & Proceedings

      Mummau was previously convicted of third-degree sexual abuse, in

violation of Iowa Code section 709.4 (2011).     His conviction was upheld on

appeal and on a petition for postconviction relief. See Mummau v. State, No. 16-

1909, 2017 WL 3535294, at *7 (Iowa Ct. App. Aug. 16, 2017); State v. Mummau,

No. 12-1082, 2013 WL 2145994, at *7 (Iowa Ct. App. May 15, 2013).

      The victim in the criminal case, Beverly Kraus, brought a civil action

against Mummau, seeking damages on the grounds of sexual battery and sexual

abuse. After a trial to the court, on May 8, 2014, Kraus was awarded $153,750 in

compensatory damages and $10,000 in punitive damages, for a total of

$163,750.1

      At the time of the civil judgment, Mummau owned approximately 282

acres of farmland, which included 222 acres he was purchasing by a real estate

contract from Marlen and Debra Hakert. The land was subject to encumbrances

1
   Mummau did not appeal the judgment against him. He later sought to vacate the
judgment under Iowa Rule of Civil Procedure 1.1012. See Kraus v. Mummau, No. 16-
2034, 2018 WL 542628, at *2-3 (Iowa Ct. App. Jan. 24, 2018).
                                          3


of $637,958. In the civil action, Mummau stated the net equity in his farming

operation was $556,323.         On February 26, 2014, Mummau signed an

“Assignment of Contract for Collateral Purposes Only,” to Community Savings

Bank (CSB), which was to remain in effect until all of his debts and obligations to

CSB were satisfied.

       Kraus obtained a writ of general execution.         A notice of levy on the

farmland was sent to Mummau. On June 9, 2015, there was a sheriff’s sale of

Mummau’s real property.         Rodney Hettinger purchased the property for

$151,000, subject to encumbrances.

       On June 19, 2015, Mummau filed a petition to set aside the sheriff’s sale,

naming Kraus and the Clayton County Sheriff, Michael Tschirigi, as defendants.2

Kraus died on June 17, 2015, and her estate was substituted as a defendant.3 In

the petition, Mummau claimed the sheriff should have first sold his personal

property or sold his real property in parcels. He also claimed he had only a

personal property interest in the 222 acres because he was purchasing it by a

real estate contract. Mummau stated the real property was worth $1,200,000

and the sale price was grossly inadequate.

       On May 4, 2016, Mummau filed a motion seeking to extend the one-year

redemption period, noting the redemption period would soon expire. He stated if

the sheriff’s sale was found to be legal, he would offer to redeem the property.

Kraus resisted the motion to extend the redemption period. While the motion

was pending, the one-year period expired and on June 10, 2016, a sheriff’s deed

2
   Hettinga was added as a party on January 4, 2016, and then later dismissed from the
action on September 15, 2016.
3
  We will refer to Kraus’s estate as Kraus.
                                         4


was given to Hettinger.     On September 15, 2016, the court found the issue

concerning redemption should be determined upon the presentation of evidence.

       The defendants and Mummau filed motions for summary judgment. The

district court entered an order on December 28, 2016. The court granted the

defendants’ motion, finding, “Even if the Court were to set aside the sheriff’s sale,

the Plaintiff would be without a right to redemption because that right expired

earlier this year and it was not contested in accordance with section 628.21

[(2015)] of the code.” The court concluded the issues Mummau raised about the

sheriff’s sale were moot.    The court denied Mummau’s motion for summary

judgment. Mummau appeals the district court’s decision.

       II.     Standard of Review

       Our review of a district court’s ruling on a motion for summary judgment is

for the correction of errors at law. Linn v. Montgomery, 903 N.W.2d 337, 342

(Iowa 2017).     “Summary judgment is proper only when the entire record

demonstrates the absence of a genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.”      Id. (citing Iowa R. Civ. P.

1.981(3)). In reviewing the district court’s decision, the record is viewed in the

light most favorable to the nonmoving party. Id.

       III.    Petition to Set Aside

       A.      In his motion for summary judgment, Mummau claimed he had

legal title to only sixty acres. He stated the 222 acres he was purchasing by real

estate contract was still legally titled to the sellers, the Hakerts.      Mummau

claimed he had a personal property interest in the 222 acres. He also claimed he
                                          5


did not own the 222 acres, which was the subject of the real estate contract,

because he had assigned his interest to CSB.

       “After a real estate contract is made, the purchaser becomes the equitable

owner of the land.” Sheeder v. Lemke, 564 N.W.2d 1, 3 (Iowa 1997); see also

Junkin v. McClain, 265 N.W. 362, 365 (Iowa 1936) (finding the purchaser in a

real estate contract “held an equitable title in real estate which would descend to

his heirs”); Knapp v. Baldwin, 238 N.W. 542, 544 (Iowa 1931) (noting the vendee

in a real estate contract “held the equitable title to the real estate”). “The vendor

retains legal title to the land as ‘security for payment of the purchase price.’” Id.

       “It is an ancient rule ‘[i]n this state a judgment is a lien upon the equitable

interest of a debtor in real estate.’” Kimm v. Kimm, 464 N.W.2d 468, 471 (Iowa

Ct. App. 1990) (quoting Lippincott, Johnson & Co. v. Wilson, 40 Iowa 425, 427

(Iowa 1875)). “It is beyond question that the lien of a judgment under such

provisions attaches to any equitable interest of the judgment debtor, and it may

be subject to the satisfaction of the judgment by proper proceedings in equity for

that purpose.” Gottstein v. Hedges, 228 N.W. 93, 96 (Iowa 1929). Thus, even if

Mummau had only an equitable interest in the 222 acres, the property would still

be subject to Kraus’s judgment lien.

       Furthermore, Mummau has not shown his “Assignment of Contract for

Collateral Purposes Only” changed his equitable ownership in the property. As

the title suggests, the assignment was only for the purpose of providing

collateral. The document states, “This assignment shall be binding upon us and

remain in full force and effect until all debts and obligations owned by us to
                                          6


[CSB], Edgewood, Iowa, have been fully paid and satisfied.” The district court

found,

                 The Court understands Mr. Mummau assigned his right in
         the Hakert contract to a bank prior to the date of the judgment in
         [the civil action]; however, the Court finds this assignment acted as
         a pledge of the contract as collateral to the bank. This assignment
         would terminate once any debts and obligations owed by Mr.
         Mummau to the bank had been fully paid and satisfied. Mr.
         Mummau did not divest himself of his interest in the real estate, nor
         did he become the trustee of the property for the bank. Fellmer v.
         Gruber, 261 N.W.2d 173, 174 (Iowa 1978) (citing H.L. Munn
         Lumber Co. v. City of Ames, 176 N.W.2d 813, 817 (Iowa 1970)).
         Therefore, the Court believes Mr. Mummau still retained an
         equitable interest in the real estate subject to execution by a
         judgment creditor.

         We find no error in the district court’s conclusion Mummau had an

equitable interest in the 222 acres, which was subject to Kraus’s judgment lien.

Additionally, we find Mummau had an equitable real property interest, rather than

a personal property interest in the land. For this reason, we reject Mummau’s

claim the sheriff’s sale was invalid due to the failure to appraise the property prior

to the sale. See Iowa Code § 626.93.

         B.    Mummau claims the issues he raised in his petition to set aside the

sheriff’s sale are not moot, despite the expiration of the statutory period of

redemption. He states there is still a justiciable controversy due to the gross

inadequacy of the sale price.

         A similar situation was addressed in Tharp v. Kerr, 119 N.W. 267, 267

(Iowa 1909), where the plaintiff failed to redeem due to a mistake in the

redemption date.      The amount paid in the sheriff’s sale, the amount of the

judgment, was only a small portion of the value of the property. Tharp, 119 N.W.
                                          7


at 268. The Iowa Supreme Court stated, “[I]t has always been held that mere

inadequacy of price will not justify an interference by a court of equity within the

operation of the statute.” Id. The court noted the plaintiff did not make an offer

or tender of redemption within the statutory one-year period.         Id.   The court

stated, “The right to redeem from sheriff's sale is statutory. It must be exercised

within the statutory time or the statute must fall into contempt.” Id. at 269.

       Additionally, in Central State Bank v. Lord, 215 N.W. 716, 717 (Iowa

1927), after a foreclosure and sheriff’s sale of real property, no redemption was

made within the statutory period by the defendant, Lord. The Iowa Supreme

Court concluded:

       With this view of the situation it must be held that the statutory
       period of redemption has expired, and it necessarily follows that the
       primary question involved on this appeal is now moot. The very
       essence of the case in the court below has vanished, and no act of
       this court under the circumstances can avail anything to create a
       restoration of defendant's right of redemption.

Cent. State Bank, 215 N.W. at 718.

       The district court found the sheriff’s sale took place on June 9, 2015. The

court stated, “[T]o the extent [Mummau] wished to challenge the right to

redemption and whether it exists, the debtor must first deposit the necessary

amount with the clerk with an affidavit. That did not take place here; therefore,

[Mummau’s] right to redeem expired on June 9, 2016.” The court concluded

Mummau’s claims were moot because even if the court set aside the sheriff’s

sale, Mummau could not redeem the property because the statutory redemption

period had passed. See Northwestern Mut. Life Ins. Co. v. Hansen, 218 N.W.

502, 505 (Iowa 1928) (“The right of redemption is purely a statutory proceeding,
                                         8


and the provisions of the statute relative thereto must be strictly complied with.”).

We find no error in the district court’s conclusion Mummau’s claims concerning

the adequacy of the sale price were moot, as the one-year statutory redemption

period had expired. See Iowa Code § 628.3.

       We affirm the district court decision granting summary judgment to

defendants Kraus and Tschirigi.

       AFFIRMED.